DETAILED ACTION
Claim Objections
Claim 1 is objected to because, in the next to last line, it should read “clamp unit”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,181,822 to Allsop in view of US Patent 6,585,465 to Hammond and US Patent 7,419,076 to Grothues.
Regarding claim 1, Allsop discloses a skis and snowboards rack comprising: a post (134) adapted to be connected to a vehicle (Fig. 7), a first clamp unit (126) and a second clamp unit (130) respectively connected to the post; the first clamp unit including multiple pairs of first bars (144/146), a first space formed between each pair of the first bars (Fig. 7 – space between bars), multiple restriction members (tie downs 148) mounted to each pair of the first bars (Fig. 7); the second clamp unit including multiple pairs of second bars (180), a second space formed between each pair of the second bars (Fig. 7 – space between bars), the second spaces located corresponding to the first spaces, and an end bar (150) connected to the first clamp unit to close up the first spaces (Fig. 7).  Allsop fails to disclose the restriction members being slidable.  However, Hammond discloses tie downs that are slidably adjustable (see Fig. 1, for example).  It would have been obvious to one of ordinary skill to have used slidable tie downs in Allsop because it would allow the user to adjust the anchor points for the securing strap as desired.  Allsop discloses multiple end bars for the second clamp unit rather than a single end bar.  However, elsewhere Allsop discloses a single end bar (150) for closing the holding spaces (Fig. 7).  It would have been obvious to one of ordinary skill to have used a single end bar for the second clamp unit because doing so only involves a simple substitution of one known, equivalent end bar configuration (single end bar) for another (multiple individual end bars) to obtain predictable results.  The combination fails to disclose the positioning plates and positioning members.  However, Grothues discloses a vehicle carrier with a pivoting bar (4 – Figs. 9-10) including multiple positioning plates (12, 13) and multiple positioning members (14, 15 – Fig. 10) for securing the bar in position.  It would have been obvious to one of ordinary skill to have used Grothues’ pivoting design for the top and bottom clamp units in the combination because doing so only involves a simple substitution of one known, equivalent pivoting element for another to obtain predictable results. In the combination, the top clamp unit would pivot downward (as taught by Grothues Fig. 7) and the bottom clamp unit would pivot upward (as taught by Allsop Fig. 8) with both of the clamp units pivoting on the rear side (i.e. the side facing away from the vehicle) of the post using Grothues’ pivot mechanism.  There would be two sets of pivoting plates for each clamp unit to interact with the two vertical bars (134 – Allsop).  The combination discloses the first clamp unit including two first positioning plates (12, 13 – Grothues), the second clamp unit including two second positioning plates (12, 13 – Grothues), the post (134 – Allsop) connected between the two first positioning plates and the two second positioning plates (the post extends between and connects the first and second plates), each first positioning plate includes first bores defined through at least three corners thereof (see three bores through 12, 13 in Grothues), each second positioning plate includes second bores defined through at least three corners thereof (see three bores thorugh 12, 13 in Grothues), two first positioning members (14, 15 – Grothues) extending through two of the three first bores of the at least three corners of each first positioning plates to secure the first positioning plates to the post, two second positioning members (14, 15 – Grothues) extending through two of the three second bores of the at least three corners of each second positioning plates to secure the second positioning plates to the post, when removing one of the two first positioning members and one of the two second positioning members, the first positioning plates are pivotable about one of the first positioning members relative to the post, and the second positioning plates are pivotable about one of the second positioning members relative to the post (when 15 (Grothues) is removed, the plates are pivotable as claimed (going from Fig. 9 to Fig. 7, for example), wherein each first positioning member and each second positioning member are independent from each other, so a position of the first clamp unit and a position of the second clamp unit are independent from each other without using any common positioning member (the positioning members (14, 15 – Grothues) are independent in the combination).  
Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allsop, Hammond and Grothues, further in view of US Published Application 2007/0194070 to Rash.
Regarding claim 2, the combination from claim 1 fails to disclose vertical alignment holes.  However, Rash discloses a vehicle carrier including a post (35 – Fig. 6) that includes a first positioning section and a second positioning section, each of the first and second positioning section includes multiple holes (72, 82 – Fig. 6).  It would have been obvious to one of ordinary skill to have included multiple vertical alignment holes in Allsop because it would allow the rack to be vertically adjusted to hold objects of different lengths.  In the combination, the multiple first and second positioning members (14, 15 – Grothues) extend through a portion of each of the first and second clamp units (through the plates 12, 13 – Grothues) and the holes (Rash) to connect the first and second clamp units to the post.
Regarding claim 3, the combination from claim 1 discloses wherein one of the two first bars of one pair of the first clamp unit includes a first pivotal end (at 152 – Fig. 7, Allsop), one of the two first bars of another one pair of the first clamp unit includes a first connection end (at 160 – Fig. 7, Allsop); one of the two second bars of one pair of the second clamp unit includes a second pivotal end (end similar to 152 (Allsop) – see claim 1 modification), one of the two second bars of another one pair of the second clamp unit includes a second connection end (end similar to 160 (Allsop) – see claim 1 modification); the end bars each have a pivotal portion (at 152 – Allsop) and an engaging portion (at 160 – Allsop), the pivotal portion is pivotably connected to the first/second pivotal end (portion of end bars 150 adjacent to 152 are pivotally attached to the respective clamp unit at 152), the engaging portion is detachably mounted to the first/second connection end (portion of end bars 150 adjacent to 160 are detachably mounted to the respective clamp unit at 160).
Regarding claim 5, the combination from claim 2 discloses wherein the first clamp unit includes a first tube (138 – Allsop) and two first positioning plates (12, 13 - Grothues) are connected to the first tube, the multiple pairs of first bars are connected to the first tube (Allsop Fig. 7), the first positioning plates are pivotably connected to the first positioning section of the post by the multiple first positioning members (14, 15 – Grothues).  To the extent it is in doubt that 138 (Allsop) is a tube, elsewhere Allsop discloses using tubes in the design (Col. 4, line 63, for example).  It would have been obvious to one of ordinary skill to have used tubes for the structural members (at least for 138 and 170 – Allsop) in the configuration because it would provide strength while decreasing the weight of the assembly.  
Regarding claim 6, the combination from claim 5 discloses wherein the second clamp unit includes a second tube (170 – Allsop) and the two second positioning plates (12, 13 – Grothues (on lower clamp unit)) are connected to the second tube (170 – Allsop), the multiple pairs of second bars are connected to the second tube (Allsop Fig. 7), the second positioning plates are pivotably connected to the second positioning section of the post by the multiple second positioning members (14, 15 – Grothues).
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the positioning members are not independent (page 7), in the combination, Allsop’s top and bottom clamp units (Fig. 7) are rotated using Grothues’ pivoting plates and positioning members.  There would be two sets of plates and positioning members for the top unit (one set for interacting with each vertical post 134 – see Allsop Figs. 7-8) and two sets of plates and positioning members for the bottom unit (one set for interacting with each vertical post 134 – see Allsop Figs. 7-8), which yields independent positioning members as claimed.  Applicant argues that Fig. 8 of Grothues shows non-independent positioning members, but the entire assembly from Grothues (i.e. two pivoting supports 4 at the same level) is not being used in the combination.  Only the pivot mechanism is being used.  Therefore, in the combination, the positioning members are independent and there is no common positioning member as claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734